DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
It is noted that this Examiner’s Amendment is being made IN ADDITION to the Examiner’s Amendment that is part of the Notice of Allowance filed March 11, 2022.  The Reasons for Allowance are exactly the same as the Reasons for Allowance found in the Notice of Allowance filed March 11, 2022.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Andrew Hansen on March 25, 2022.

The application has been amended as follows: 
REPLACE “a plurality of” with --a plurality of leaflets-- (Claim 4, Line 3).
REPLACE “the leaflets” with --the plurality of leaflets-- (Claim 4, Line 3).
REPLACE “ambient” with --ambient air-- (Claim 11, Line 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                       
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785